Citation Nr: 1110441	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 2007, for the assignment of a 100 percent disability rating for service-connected post traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2005, October 2005, and January 2008 rating decisions of the New York, New York Department of Veterans' Affairs (VA) Regional Office (RO).  In May 2005 the RO granted service connection for the Veteran's PTSD and assigned a 50 percent disability rating, effective August 17, 2004.  The Veteran filed a notice of disagreement in June 2005, arguing that he should be awarded a higher disability rating for his service-connected PTSD.  He was issued a statement of the case with respect to this issue in October 2005, and thereafter, he filed a timely substantive appeal, via a VA form 9, in December 2005.  

In an October 2005 rating decision, the RO denied the Veteran's claim for TDIU.  The Veteran filed a notice of disagreement with this decision in October 2005 and was issued a statement of the case with respect to this issue in March 2006.  He filed a timely substantive appeal on this issue, via a VA form 9, in April 2006.  

During the pendency of this appeal, the issues of service connection for bilateral hearing loss and tinnitus were granted by a June 2006 rating decision.  As this constitutes a full grant of these issues, which were on appeal, they are no longer in appellate consideration.  

In a January 2008 rating decision, the RO assigned a 100 percent evaluation for the Veteran's service-connected PTSD, effective April 6, 2007.  The Veteran filed a notice of disagreement in April 2008, arguing that the effective date of this award should be assigned back to the original date of his claim.  He was issued a statement of the case with respect to this issue in March 2009, and thereafter, he filed a timely substantive appeal, via a VA form 9, in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2009 VA form 9, the Veteran reported that he wanted to attend a hearing before a Veterans' Law Judge of the Board at the RO with respect to the issues of entitlement to an effective date earlier than April 6, 2007, for the assignment of a 100 percent disability rating for service-connected PTSD and TDIU.  In December 2010, the Veteran was notified of the date, time and location of his hearing, which had been scheduled in January 2011.  

In a January 2011 statement, a week prior to his scheduled hearing, the Veteran requested that his hearing be rescheduled, explaining that his representative from the New York State Division of Veterans' Affairs had been seriously ill in December 2010 and was not expected to return to work for another 4 to 6 weeks or more and would not be able to travel to New York City for long after that.  He also noted that no one else had a good grasp of his case.  This motion was granted in January 2011, on the date of the Veteran's scheduled hearing, by the Veterans' Law Judge of the Board who was sitting at the RO at this time.  It appears, however, that no further action was taken on this matter following the January 2011 grant of the Veteran's motion to reschedule.  

In light of the above, the Board finds that a remand is necessary for a Travel Board hearing to be scheduled before a Veterans Law Judge sitting at the RO.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2010).  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

To ensure due process of law, the case is REMANDED for the following action:

The RO should schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board sitting at the local RO (i.e., Travel Board hearing).  In doing so, the RO should advise the Veteran, at his latest address of record, of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


